Title: To George Washington from Count d’Estaing, 8 June 1789
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George



Monsieur.
a Paris Ce 8 Juin 1789.

Le Pere de la Patrie l’est aussi de tous ceux qui ont fait des éfforts pour lui être utile. Votre Excellence la prouvé aux Marins françois en obtenant de la société de Cincinnatus qu’ils Seroient traittés comme les Officiers de L’armée de terre. il m’a fallu resister au désir de ceux des deux Services qui ont été particuliérement mes Camarades. J’ai Voullu n’adresser qu’une listte pour chaque service, affin de moins importuner la Société, En S.E. le Général Knox, il m’a paru convenable que la marine fut traittée comme L’armée de terre et j’ai cru ne pas pouvoir envoyer une Listte avant L’autre—l’activité de notre marine a

rendu longues les diversses decisions du Roy par lesquelles Sa Majesté d’après les grades et les preuves des services distingués, acompagnes d’actions éclatantes, et de blessures, m’a ordonné d’autoriser, enconséquence du Resolved de la Société, et succéssivement, ceux des officiers de sa Marine qu’elle en a jugé digne, a porter L’aigle Americaine.
Des marins qui font le tour du Monde avec Mr Le Comte de la Pérouse n’ont pu même encore prouver leurs droits, et les faires Valloir, mais il m’est impossible de me refuser d’avantage a la Juste impatience que les officiers déja décores des marques de la Société on d’en recevoir les Diplômes.
Votre Excellence a demontré a l’univers, a la postérité et particulierement a mon Coeur, que les plus grandes Affaires, dans les circonstances même les plus impératives, ne l’empèschoient jamais de S’occuper de ce qui est juste, et de ses amis. Je ne crains done pas de la suplier de s’interesser a L’expédition des Diplosmes dont Jai L’honneur de lui envoyer les listtes. Les families dont les parents ont portté avant de mourir Les marques de la société Souhaittent d’obtenir des diplosmes qui seront pour elles un tittre d’honneur consolant—les noms de Baptême n’ont pu être mis ainsi que cela m’avoit eté present avant tous les noms de famille, L’eloignement de beaucoup d’officiers la rendu impossible, mais leurs Lettres et leurs grades empècheront les méprises, et Je pense que les Diplosmes du service de terre devroient être addressés directement a Mr Le Comte de Puy segur, Ministre de la Guêrre, ainsi que tous les Diplosmes du Service de la Marine a Mr Le Comte de la Luzerne Ministre de ce département. J’ai l’honneur d’en écrire a Mr Le Comte de Moustier par qui ce paquet Vous parviendra. Mr Rutledge est arrivé depuis peu D’Italie par toulon en très bonne Santé. Ce Jeune homme annonce touttes les qualités qui le rendent digne de l’interêst que Votre Excellence prend alui, il merite par ses sentiments, par Sa Conduitte, et par les connoîssances qu’il acquere dans Ses voyages d’être le fils de l’honnorable Ancien Gouverneur de la Caroline: Je me trompe fort ou il Sera l’honneur de sa Patrie, et il ⟨le⟩ fera bonheur de ses parents, Jai L’honneur de Vous remercier de me l’avoir fait connoître.
L’Amerique en daignant m’honnorer dans la Géorgie du

nom d’un des enfants adoptifs m’a donné le droit heureux de me rejouir avec elle. Le grand homme qui l’a fondée les armes a la main est devenu dans la paix le dépositaire de Sa gloire, et le chef fœdératif, qui en Présidant a Son bonheur, et a Sa puissance, va augmenter L’un et L’autre; et rendre ajamais inébranlable le grand euvre que Lui Seul arendu possible—Cette simplicité, qui est une de vos Premieres Vertus ne me pardonnera de vous dire qu’aucun mortel n’a fait autant que par ce que vous Sçavez que Je suis, S’il est possible, encore plus attaché a Votre Vous même, qu’au grand homme d’Etat, et au Heros. J’ai l’honneur d’être avec Respect Monsieur de Votre Excéllence Le tres humble et très obeissant Serviteur

Estaing

